Citation Nr: 0709292	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  02-15 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus Type II.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION


The veteran served on active duty from February 1970 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by which 
the RO granted service connection and assigned an initial 20 
percent rating for diabetes mellitus Type II, effective July 
9, 2001.  In May 2002, the veteran filed a notice of 
disagreement (NOD) with respect to the assigned initial 
rating for diabetes mellitus, and the RO issued a statement 
of the case (SOC) in July 2002.  The veteran filed a 
substantive appeal in August 2002.

In his substantive appeal, the veteran requested a Board 
hearing in Washington, D.C; subsequently, one was scheduled 
for February 2003.  However, the veteran indicated in 
November 2002 that he wanted to cancel the hearing.

As the claim on appeal involves a request for a higher 
initial rating following the grant of service connection, the 
Board has characterized the claim in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).

In October 2003, the Board remanded this matter to the RO 
(via the Appeals Management Center (AMC)) for further action.  
In September 2004, the AMC assigned an earlier effective date 
of May 8, 2001 for the grant of service connection and 
assignment of an initial 20 percent rating.  After completing 
the requested actions on the claim on appeal, the RO 
continued the denial of the claim.  for a higher n initial 
rating in excess of 20 percent for service-connected diabetes 
mellitus (as reflected in an October 2004 supplemental SOC 
(SSOC)) and returned the matter to the Board..

In February 2005, the Board again remanded the claim to the 
RO via the AMC for additional development .  After further 
development, the AMC continued the denial of the claim (as 
reflected in an October 2005 SSOC), and returned the matter 
to the Board.

For the reasons expressed below, the claim on appeal is, 
again, remanded to the RO via the AMC.  VA will notify the 
veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that additional RO action on 
the claim on appeal is warranted, even though such will, 
regrettably, further delay a decision on the claim.

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

In its February 2005 remand, the Board noted a January 2003 
letter from Dr. Goltz, which appears to recommend a course of 
treatment including insulin, restricted diet, and restricted 
activity.  The Board also noted that the August 2004 VA 
examination was performed by a nurse practitioner, did not 
consider Dr. Goltz's treatment note, and did not indicate 
whether the veteran was require to undergo any restrictions 
on his physical activity specifically as a result of 
diabetes.  Consequently, the Board instructed that the RO/AMC 
arrange for the veteran to undergo examination by a 
physician; that the examination report reflect the VA 
physician's consideration of Dr. Goltz's treatment note; and 
that the VA physician state, among other things, whether the 
veteran's diabetes requires insulin, a restricted diet, and 
regulation of activities.  See February 2005 Board Remand, at 
5-6.

The veteran's representative argued in the March 2007 
appellate brief presentation that another remand is warranted 
due to lack of compliance with the Board's prior remand (pp. 
3-4).  The Board agrees, for the following reasons.

First, the June 2005 VA examination report lists a nurse 
practitioner and a physician as the "examining provider."  
The examination report indicates in its conclusion that the 
evaluation was performed by the nurse practitioner, and the 
physician is listed as "attending."  The Board's remand 
instructed that the examination be conducted by the 
physician, and that the physician render the requested 
opinions.  Therefore, as it appears from the report that the 
nurse practitioner, and not the physician, conducted the 
examination and rendered the opinions, the instructions in 
the Board's February 2005 remand were not fully complied 
with.

In addition, although the nurse practitioner referred to Dr. 
Goltz, she did not specifically address his January 2003 
treatment note, as the Board previously requested.  Moreover, 
although the nurse practitioner recounted the veteran's 
statements regarding his restriction of diet and regulation 
activities, she did not express an opinion as to whether the 
veteran's diabetes requires insulin, a restricted diet, and 
regulation of activities.  The Board requested an answer to 
this specific question and such an answer is required to 
determine whether the veteran is entitled to a higher, 40 
percent rating under 38 C.F.R. § 4.119, Diagnostic Code 7913 
(2006).

Thus, another remand for a contemporaneous VA examination by 
a physician, with specific findings responsive to the 
applicable rating criteria, is needed to fully and fairly 
evaluate the veteran's claim for an initial rating higher 
than 20 percent for diabetes. 

The veteran is hereby notified that failure to report to the 
scheduled examination, without good cause, may result in a 
denial of the claim.  See 38 C.F.R. § 3.655(b) (2006).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member. If the veteran fails to report to 
the scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
examination sent to him by the pertinent VA medical facility.

To ensure that all due process requirements are met, the RO 
should give the veteran another opportunity to present 
information and evidence pertinent to the claim on appeal, 
notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2005) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period).  The RO should ensure that its letter to the veteran 
meets the requirements of all applicable precedent, including 
the recent decision in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006)-specifically as regards ratings and 
effective dates-as appropriate.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002);38 C.F.R. § 3.159 
(2006).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim.  In adjudicating 
the claim for an initial rating in excess of 20 percent for 
diabetes, the RO must consider whether "staged rating" 
(assignment of different ratings for different periods of 
time, based on the facts found), pursuant to Fenderson, is 
warranted.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:
 
1. The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
matter on appeal.

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and ensure that its letter 
meets the requirements of Dingess/Hartman 
(cited to above) as regards disability 
rating and effective date, as 
appropriate.

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, or a 
reasonable time period for the veteran's 
response has expired, the RO should 
arrange for the veteran to undergo VA 
examination, by a physician, for 
evaluation of his Type II diabetes 
mellitus.  The entire claims file must be 
made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.

The physician, and not a nurse 
practitioner or other health care 
professional, should prepare the 
examination report.  The physician should 
record the veteran's statements regarding 
restriction of diet and regulation of 
activities and the examination findings 
as well as the veteran's medical history 
and other appropriate background 
information.  After doing so, the 
physician should specifically indicate 
whether, in his or her opinion, the 
veteran's diabetes mellitus requires 
insulin, a restricted diet, and 
regulation of activities.  In providing 
the requested opinion, the physician 
should specifically consider and discuss 
the January 2003 treatment note of Dr. 
Goltz.

The physician should also indicate 
whether the veteran's diabetes requires 
insulin, a restricted diet, and 
regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions 
requiring one or two hospitalizations per 
year or twice a month visits to a 
diabetic care provider, plus other 
complications; and whether the condition 
requires insulin, a restricted diet, and 
regulation of activities (avoidance of 
strenuous occupational and recreational 
activities) with episodes of ketoacidosis 
or hypoglycemic reactions requiring at 
least three hospitalizations per year or 
weekly visits to a diabetic care 
provider, plus either progressive loss of 
weight and strength or other 
complications.

The physician should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this remand.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken. 
Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim on appeal 
in light of all pertinent evidence and 
legal authority. The RO's adjudication of 
the claim  should include express 
consideration of whether staged rating, 
pursuant to Fenderson (cited to above), 
is warranted.

7.  If the benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate SSOC that includes citation 
to all additional legal authority 
considered, as well as clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this remand is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).


This REMAND must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).



